Opinion by
Cole, J.
The question presented here is identical with that in United States v. Marks Co. (29 C. C. P. A. 77, C. A. D. 173), which involved the judicial construction of the language of paragraph 718 (b) ajs amended by the said trade agreement, the points raised therein being as to the punctuation and the appellate court’s reference to two official documents. In the instant case, however, the court found that there was no impropriety in the two publications being considered and actually mentioned in the decision of the appellate court and, further, that the punctuation of the two paragraphs referred to therein is open to some criticism, as has been previously conceded by this court and the appellate court. It was held that the issue herein is definitely controlled by the cited case. The protest was therefore overruled.